Exhibit 10.2
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING 2010 PERFORMANCE SHARE
AWARD AGREEMENT (ROIC) FOR EMPLOYEES
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.

  VTA  
Grantee’s name (all capital letters)
    VTB  
Grant Date (all capital letters)
    Vtb  
Grant Date (initial capital letters only)
    Vtc  
Person to contact for more information
    Vtd  
Contact’s telephone number, including area code
    Vte  
Date that is 30 days after the Grant Date (initial capital letters only)

  Vtf  
Maximum Number of Performance Shares granted (insert only the number in Arabic
numerals)
    Vtg  
Contact’s street address
    Vth  
Contact’s city, state and zip code

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
2010 PERFORMANCE SHARE AWARD AGREEMENT (ROIC) GRANTED TO
VTA on VTB
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which employees like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •  
Read the Plan carefully to ensure you understand how the Plan works;

  •  
Read this Award Agreement carefully to ensure you understand the nature of your
Award and what you must do to earn it; and

  •  
Contact Vtc at Vtd if you have any questions about your Award.

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:
Vtc
A. Schulman, Inc.
Vtg
Vth

1.  
Nature of Your Award. The terms and conditions affecting your Award are
described in this Award Agreement and the Plan, both of which you should read
carefully. If the terms and conditions are satisfied, your Performance Shares
will be settled and you will receive the Shares underlying such Performance
Shares. For purposes of this Award Agreement, each Performance Share represents
the right to receive one full Share.

  a.  
Grant Date: Vtb.

  b.  
Number of Performance Shares: You have been granted Vtf Performance Shares (the
“Total Shares”), subject to the terms and conditions of this Award Agreement and
the Plan.

 

1



--------------------------------------------------------------------------------



 



2.  
When Your Award Will Vest. Your Performance Shares will be settled or will be
forfeited depending on whether or not the terms and conditions described in this
Award Agreement and in the Plan are satisfied.

  a.  
Normal Vesting Date. Except as otherwise provided in this Award Agreement, your
Performance Shares normally will vest on the third anniversary of the Grant Date
(the “Normal Vesting Date”) and the number of Shares underlying your Performance
Shares that actually vest may be between 0% and 100% of the number of your Total
Shares.

  (i)  
Performance Objectives. Performance Shares will vest only to the extent that the
Company’s Average ROIC (as defined below) is positive during the Performance
Period. No Performance Shares will vest if the Company’s Average ROIC is
negative during the Performance Period. The number of Performance Shares that
vest on the Normal Vesting Date will equal the number of Total Shares set forth
in Section 1(b), multiplied by the applicable percentage as set forth in the
tables below, based on the relative performance of the Company’s Average ROIC as
compared to the Peer Group Companies’ ROIC used for the Performance Period.

                  Average ROIC Percentile Ranking Relative to the Company’s Peer
    Group Companies’ ROIC     ≤ Peers’ 25%   Equal to Peers’ 50%   ≥ Peer’s 75%
ROIC   Percentile   Percentile   Percentile Negative   0% vested   0% vested  
0% vested Positive   0% vested   50% vested   100% vested

If the Company’s ROIC is between two percentages, the number of Total Shares
that vest will be interpolated by the Company. Notwithstanding the foregoing,
any Performance Shares that do not vest as of the Normal Vesting Date shall be
forfeited.

  (ii)  
Committee Certification. Notwithstanding the foregoing, to the extent that the
Company intends the Performance Shares to constitute “performance-based
compensation” for purposes of Section 162(m) of the Internal Revenue Code of
1986, as amended, no Performance Shares shall vest until the Committee (as
defined in the Plan) shall have certified the extent to which the performance
objectives described in Section 2(a)(i) have been satisfied during the relevant
Performance Period.

  (iii)  
Definitions. As used in this Award Agreement:

  (A)  
“Average ROIC” is equal to the sum of the Company’s ROIC for each 12 consecutive
calendar month period during the Performance Period, divided by three.

 

2



--------------------------------------------------------------------------------



 



  (B)  
“Performance Period” is the 36 consecutive calendar month period beginning on
the November 30 closest to the Grant Date.

  (C)  
The Company shall determine its “ROIC” for the four fiscal quarters beginning
each December 1 and ending November 30 during the Performance Period, by
dividing EBIT for such period by Average Invested Capital for such period.

  (D)  
The Company’s “EBIT” for any relevant period is the Company’s earnings before
interest and taxes based on the Company’s unaudited financial statements.

  (E)  
The Company’s “Average Invested Capital” for any relevant period is the sum of
the Company’s beginning equity, short-term and long-term debt for such period
plus the Company’s ending equity, short-term and long-term debt for such period,
divided by two.

  (F)  
“Peer Group Companies” means the peer group companies in the S&P Specialty
Chemicals Index.

  (G)  
The Company shall determine the “Peer Group Companies’ ROIC” in the same manner
as it determine its ROIC; provided, however, that EBIT and Average Invested
Capital shall be determined using information reported for each four fiscal
quarter period ending each September 30 (for Peer Group Companies whose fiscal
year is the calendar year) and the quarter-ending date closest to August 31 (for
Peer Group Companies whose fiscal year is other than the calendar year).

  b.  
Change in Control. Notwithstanding the foregoing, your Award will immediately
vest if there is a Change in Control.

3.  
How Your Termination of Employment Will Affect Your Award: You may forfeit your
Award if you Terminate before the Normal Vesting Date, although this will depend
on why you Terminate.

  a.  
Termination Due to Death, Disability or Retirement. If you Terminate because of
(i) death, (ii) Disability or (iii) after qualifying for Retirement, if the
Committee agrees to treat your Termination as a Retirement, a prorated number of
your Performance Shares will vest, but only if the performance criteria
described in Section 2(a) are satisfied at the Normal Vesting Date, equal to the
product of:

           
Number of Shares that would have been due to you if you had not Terminated
before the Normal Vesting Date
  x

  the number of whole months between
the Grant Date and your Termination date       36  

 

3



--------------------------------------------------------------------------------



 



If the performance criteria set forth in Section 2(a) are not satisfied at the
Normal Vesting Date, all of your Performance Shares will be forfeited.

  b.  
Termination for Any Reason Other Than Due to Death, Disability or Retirement. If
you Terminate for any reason other than specified in Section 3(a), all of the
Performance Share will be forfeited.

4.  
Settling Your Award. If all applicable terms and conditions have been met, you
will receive the Shares underlying your vested Performance Shares as soon as
administratively feasible, but no later than 60 days, after the later of:
(i) the Normal Vesting Date; or (ii) the date on which the Committee certifies
the satisfaction of the performance objectives (if applicable) pursuant to
Section 2(a)(ii).

5.  
Other Rules Affecting Your Award

  a.  
Rights During the Performance Period:

  (i)  
During the Performance Period, you will have no voting rights with respect to
the Shares underlying the Performance Shares and, except as provided in
subsection (ii) below, you will have no dividend rights with respect to the
Shares underlying the Performance Shares.

  (ii)  
You shall be entitled to receive any cash dividends that are declared and paid
during the Performance Period with respect to Shares underlying one-half of the
number of Total Shares set forth in Section 1(b) (the “Target Shares”), subject
to the terms and conditions of the Plan and this Award Agreement. If a cash
dividend is declared and paid during the Performance Period on the Shares
underlying the Target Shares, you will be deemed to have been credited with a
cash amount equal to the product of (A) the number of Target Shares that have
not been settled or forfeited as of the dividend payment date, multiplied by
(B) the amount of the cash dividend paid per Share. Such amount shall be subject
to the same terms and conditions as the related Target Shares and shall vest and
be settled in cash if, when and to the extent the related Target Shares vest and
are settled. In the event a Target Share is forfeited under this Award
Agreement, the related dividends will also be forfeited.

  b.  
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any portion of your Award and any other right under the Plan that is unsettled
at your death. To do so, you must complete a beneficiary designation form by
contacting Vtc at Vtd or the address below. If you previously completed a valid
beneficiary designation form, such form shall apply to the Award until changed
or revoked. If you die without completing a beneficiary designation form or if
you do not complete that form correctly, your beneficiary will be your surviving
spouse or, if you do not have a surviving spouse, your estate.

 

4



--------------------------------------------------------------------------------



 



  c.  
Tax Withholding: Applicable withholding taxes must be withheld with respect to
your Award. These taxes may be paid in one (or a combination) of several ways.
They are: (i) by the Company withholding this amount from other amounts owed to
you (e.g., from your salary); (ii) by the Company withholding all or a portion
of any cash amount owed to you with respect to dividends credited with respect
to the Shares that are to be distributed to you; (iii) by giving the Company a
check (payable to “A. Schulman, Inc.”) in an amount equal to the taxes that must
be withheld; or (iv) by having the Company withhold a portion of the Shares that
otherwise would be distributed to you. The number of Shares withheld will have a
fair market value equal to the taxes that must be withheld.

     
You must choose the approach you prefer before the Shares are transferred to
you, although the Company may reject your preferred method for any reason (or
for no reason). If this happens, the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.

     
If you do not choose a method within 30 days of the Normal Vesting Date, the
Company will withhold either through payroll practices or a portion of the
Shares that otherwise would be distributed to you. The number of Shares withheld
will have a fair market value equal to the taxes that must be withheld and the
balance of the Shares will be distributed to you.

  d.  
Transferring Your Award: Normally, your Award may not be transferred to another
person. However, as described above, you may complete a beneficiary designation
form to name the person to receive any portion of your Award that is settled
after you die. Also, the Committee may allow you to transfer your Performance
Shares to certain Permissible Transferees, including a trust established for
your benefit or the benefit of your family. Contact Vtc at the address or number
given below if you are interested in doing this.

  e.  
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.

  f.  
Other Agreements: Also, your Award will be subject to the terms of any other
written agreements between you and the Company or a Related Entity to the extent
that those other agreements do not directly conflict with the terms of the Plan
or this Award Agreement.

 

5



--------------------------------------------------------------------------------



 



  g.  
Adjustments to Your Award: Subject to the terms of the Plan, your Award will be
adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Performance Shares will be adjusted to
reflect a stock split, a stock dividend, recapitalization, including an
extraordinary dividend, merger consolidation combination, spin-off, distribution
of assets to stockholders, exchange of Shares or other similar corporate change
affecting Shares).

  h.  
Other Rules: Your Award also is subject to more rules described in the Plan. You
should read the Plan carefully to ensure you fully understand all the terms and
conditions of this Award.

*****
You may contact Vtc at the address or number given below if you have any
questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Vtc at the
address given below no later than Vte.
By signing below, I acknowledge and agree that:

  •  
A copy of the Plan has been made available to me;

  •  
I understand and accept the conditions placed on my Award;

  •  
I will consent (in my own behalf and in behalf of my beneficiaries and without
any further consideration) to any change to my Award or this Award Agreement to
avoid paying penalties under Section 409A of the Code, even if those changes
affect the terms of my Award and reduce its value or potential value; and

  •  
I must return a signed copy of this Award Agreement to the address shown below
by Vte.

                      VTA       A. SCHULMAN, INC.    
 
                   
 
      By:                          
(signature)
                   
 
                    Date signed:       Date signed:        
 
 
 
         
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than Vte:
Vtc
A. Schulman, Inc.
Vtg
Vth
Vtd

 

6